Citation Nr: 1640836	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  16-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date earlier than May 11, 2006, for the grant of service connection for hypothyroidism.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1955 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO effectuated a grant of service connection for hypothyroidism and assigned a 10 percent evaluation effective from May 11, 2006.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for thyroid removal in August 1983.

2.  In a November 1983 rating decision, the RO denied a claim for service connection for thyroid removal.  The Veteran was notified of that decision and of his appellate rights.  He submitted a notice of disagreement with the decision, and a statement of the case was issued in March 1984; however, he did not file a substantive appeal.

3.  The Veteran filed an application to reopen the claim for service connection for a thyroid disorder in September 1987.

4.  The RO denied the application to reopen the claim for service connection for a thyroid disorder in an October 1987 rating decision.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence during the one-year appeal period.

5.  Following the October 1987 rating decision, the Veteran first filed an application to reopen the claim for service connection for hypothyroidism on May 11, 2006.

6.  There has been no valid claim of clear and unmistakable error (CUE) in the November 1983 and October 1987 rating decisions.



CONCLUSION OF LAW

The criteria for an effective date prior to May 11, 2006, for the grant of service connection for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400, 20.200, 20.202, 20.1103 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Nevertheless, in this case, the Veteran is challenging the effective date assigned for the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003 ).  Thus, the duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Indeed, there is no indication in the record that additional evidence relevant to the effective date issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim. The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400 (q), means a claim to reopen a previously and finally decided claim. 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran initially filed a claim for service connection for thyroid removal in August 1983, and the RO denied that claim in a November 1983 rating decision.  The Veteran was notified of that decision and of his appellate rights.  He submitted a notice of disagreement, and a statement of the case was issued in March 1984 denying service connection for hypothyroidism; however, the Veteran did not file a timely substantive appeal.  Therefore, the November 1983 rating decision became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

The Veteran then filed an application to reopen his claim for service connection for a thyroid disorder in September 1987, but the RO denied that claim in an October 1987 rating decision.  The Veteran was notified of this decision, however, he did not appeal or submit any additional evidence within one year of that decision.  Thus, the October 1987 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

On May 11, 2006, the Veteran filed a claim to reopen his claim for service connection for hypothyroidism.  Although the claim was initially denied in a November 2006 rating decision, the Veteran appealed that denial, and the Board granted service connection for hypothyroidism in a June 2013 decision.  The RO subsequently effectuated that grant in a December 2013 rating decision and assigned a 10 percent evaluation, effective date from May 11, 2006, which was the date that the Veteran had filed to reopen the claim. 

The Veteran has contended that the effective date assigned for the grant of service connection for hypothyroidism is incorrect.  He seeks an earlier effective date of 1974, which he states is the date he originally filed a claim for service connection for a thyroid disorder.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an earlier effective date for the grant of service connection for hypothyroidism.  As noted above, the November 1983 and the October 1987 rating decisions are final.  Accordingly, the Veteran is not entitled to an effective date based on an earlier, original claim filed in August 1983.  As noted earlier, the Court held, in Sears, 16 Vet. App. at 248, that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  

The Board acknowledges the Veteran's testimony that he first filed a claim for service connection in 1974.  However, a review of the claims file does not show a claim received by VA earlier than 1983.  Nevertheless, an earlier application would not change the outcome of this case, as that claim would have been finally decided in the November 1983 and October 1987 rating decisions.  The Board cannot reach back to the date of an original filing for the effective date of a reopened claim.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  In this case, the Veteran and his representative have not specifically alleged CUE in the prior final decisions.

In addition, there is no record of a communication or other evidence noting an intent to file a claim for service connection for a thyroid disorder from the time of the final October 1987 decision until the time of the Veteran's May 2006 application to reopen his claim.  Nor have the Veteran and his representative asserted otherwise.

The law is clear.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(ii), (r).  Accordingly, the Board concludes that May 11, 2006, the date of the claim to reopen, is the proper effective date for the grant of service connection for hypothyroidism.  38 U.S.C.A. § 5107 (b).





ORDER

An earlier effective date prior to May 11, 2006, for the grant of service connection for hypothyroidism is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


